DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0083683) in view of Yuan (US 2014/0105316).

2.	As per claim 1, Kim teaches an information feedback method, comprising: decomposing a channel state information (CSI) matrix H to obtain a matrix U.sub.d and a matrix V.sub.d wherein U.sub.d is a matrix having d columns, and every two column vectors of the d columns are mutually orthogonal (Kim, ¶0076, 0046); and V.sub.d is a matrix having d columns, and every two column vectors of the d columns are mutually orthogonal (Kim, ¶0076, 0046); and 
Yuan teaches feeding back at least one of: amplitude and phase information of elements in U.sub.d comprising d left eigenvectors, or amplitude and phase information of elements in V.sub.d comprising d right eigenvectors (Yuan, ¶0010-0011 0024). Therefore, taking the combined teaching of Kim and Yuan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of communicating channel state information efficiently in order to improve the performance of communication system. 
3.	As per claim 2, Kim in view Yuan teaches the method of claim 1, wherein decomposing the CSI matrix H to obtain the matrix U.sub.d and the matrix V.sub.d comprises: performing singularly valuable decomposition (SVD) on the CSI matrix H to obtain the matrix U.sub.d and the matrix V.sub.d (Yuan, ¶0024).
4.	As per claim 3, Kim in view Yuan teaches the method of claim 1, wherein the matrix H is formed by combining precoding matrices on a plurality of sub-bands for an r.sup.th layer, wherein 1≤r≤R, r is an integer, and R is a total number of channel layers (Yuan, ¶0024).
5.	As per claim 6, Kim in view Yuan teaches the method of claim 1, wherein a value of d is determined in at least one of the following manners: determining through signaling configured by a base station (Yuan, ¶0023 0024); determining, according to a first threshold value determined by a terminal or configured by a base station, a number of eigenvalues, which are greater than the first threshold value, as the value of d; or determining, according to a second threshold value determined by a terminal or configured by a base station, that the value of d is one of: a number of eigenvalues, each of which has a ratio to an average value of all eigenvalues greater than the second threshold value, or a number of eigenvalues, each of which has a ratio to a minimum value of all eigenvalues greater than the second threshold value (Yuan, ¶0023 0024).
6.	As per claim 10, Kim in view Yuan teaches the method of claim 2, wherein the matrix H is formed by combining R layers of CSI (Yuan, ¶0023 0024).
7.	Claims 18-20, 23, 27 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2019/0363774) in view of Yuan (US 2014/0105316).

8.	As per claim 18, Mao teaches an information feedback method, comprising: receiving at least one of the following information feed back by a user equipment (UE) (Mao, ¶0031): 
Yuan teaches first amplitude and phase information of elements in U.sub.d comprising d left eigenvectors or second amplitude and phase information of elements in V.sub.d comprising d right eigenvectors; wherein U.sub.d is a matrix having d columns, and every two column vectors of the d columns are mutually orthogonal (Yuan, ¶0011 0024); and V.sub.d is a matrix having d columns, and every two column vectors of the d columns are mutually orthogonal; and determining at least one of the first amplitude and phase information or the second amplitude and phase information as channel state information (CSI) of the UE (Yuan, ¶0011 0024).
Therefore, taking the combined teaching of Mao and Yuan as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the instant limitation for the benefit of communicating channel state information efficiently in order to improve the performance of communication system. 
9.	Claims 35 and 36 are similarly analyzed as claim 18 for obviousness reasons discussed above. 
10.	As per claim 19, Mao in view of Yuan teaches the method of claim 18, wherein U.sub.d and V.sub.d are matrices obtained by performing singularly valuable decomposition (SVD) on a CSI matrix H (Yuan, ¶0011 0024).
11.	As per claim 20, Mao in view of Yuan teaches the method of claim 19, wherein the matrix H is formed by combining precoding matrices on a plurality of sub-bands for an r.sup.th layer, wherein 1≤r≤R, r is an integer, and R is a total number of channel layers (Yuan, ¶0011 0024).
12.	As per claim 23, Mao in view of Yuan teaches the method of claim 18, wherein a value of d is determined in at least one of the following manners: determining through signaling configured by a base station; determining the value of d to be a number of eigenvalues which are greater than a first threshold value, wherein the first threshold value is determined by the UE or configured by a base station (Yuan, ¶0026 0023 0024); or determining the value of d to be one of: a number of eigenvalues, each of which has a ratio to an average value of all eigenvalues greater than a second threshold value, or a number of eigenvalues, each of which has a ratio to a minimum value of all eigenvalues greater than a second threshold value; wherein the second threshold value is determined by the UE or configured by a base station (Yuan, ¶0026 0023 0024).
13.	As per claim 27, Mao in view of Yuan teaches the method of claim 19, wherein the matrix H is formed by combining R layers of CSI (Yuan, ¶0023 0024).
Allowable Subject Matter

14.	Claims 11-14 and 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A KASSA whose telephone number is (571)270-5253. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZEWDU A. KASSA
Examiner
Art Unit 2637



/ZEWDU A KASSA/Primary Examiner, Art Unit 2637